GULOTTA, Judge.
As a multiple offender, defendant appeals his conviction and sentence to ten years with credit for time served for aggravated battery, LSA-R.S. 14:34 and LSA-R.S. 15:529.1. In his sole assignment of error, defendant requests the court to review the record for errors patent, and to reverse his conviction and order a new trial.1
Having examined the documents and the record, we find no errors patent. Upon review of the 148 page transcript of the judge trial, in accordance with State v. Raymo, 419 So.2d 858 (La.1982), we conclude there was sufficient evidence upon which a rational trier of fact could find the defendant guilty beyond a reasonable doubt.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.

. Defendant, charged by a bill of information with a violation of LSA-R.S. 14:34, was sentenced by the trial judge to eight years at hard labor. After the State subsequently filed a multiple bill of information, the trial court then vacated the previous sentence and resentenced defendant to serve ten years with credit for time served under LSA-R.S. 15:529.1 of the Habitual Offender Law.